274 F.2d 831
Tonney PENNEYv.UNITED STATES of America.
No. 6225.
United States Court of Appeals Tenth Circuit.
Dec. 7, 1959.

Appeal from the United States District Court for the Western District of Oklahoma.
Laynie W. Harrod and Nathan S. Sherman, Oklahoma City, Okl., for appellant.
Paul W. Cress, U.S. Atty., and Jack R. Parr, Asst. U.S. Atty., Oklahoma City, Okl., for appellee.
Before MURRAH, Chief Judge.
PER CURIAM.


1
On joint motion of the parties, cause remanded to the United States District Court for the Western District of Oklahoma for the purpose of permitting the District Court to entertain a motion for a new trial based on newly discovered evidence.